﻿The thirty-fifth session of the General Assembly is once again this year opening at a time of crisis. The international situation, politically, economically and socially, has never been so tense or so burdened with distress and even despair.
274.	The planet earth will very soon have a population of 4 billion people. It is not yet full up but because of the selfishness shown by some and the unequal way in which the wealth of the world is distributed, the presence of 4 billion people will fill the earth to the point of overflowing. One does not have to be any sort of a birth-control expert to predict on the basis of this figure that, unless there is peace on earth, unless there is peace among peoples and nations, people run the risk of trampling on one another; the law of the jungle may well become the order of the day as the crowding begins to be ever more intrusive.
275.	Peace on earth, peace between peoples and nations, peace in whose shade people can live in harmony and tranquillity, fully enjoying the happiness produced by their common labour: this should be the main concern of all mankind in this last quarter of the century.
276.	The Federal Republic of Germany, the country of the President of the Assembly, surely best represents this desire for peace. War has never settled matters in this world, and Germany can bear witness to this fact before history since, having emerged from two murderous world wars, it resolutely engaged in the task of national construction with the help of all the ingenuity of an industrious, courageous and hard-working people. Germany has more than anyone else understood the benefits of peace and has understood the necessity of living in peace with its neighbours and making peace the corner-stone of all its policies, both national and international. The Federal Republic of Germany maintains no military expenditures for the sake of possessing a costly military potential. That has enabled it to be one of the few industrialized nations of the world to be free of economic caprice and stagnation. This is why it gives me pleasure, on behalf of the Togolese delegation, to congratulate its representative on his well-deserved election as President of the thirty-fifth session.
277.	The experience of peace which colours the policies of his country and his exceptional qualities as a seasoned diplomat quite naturally fit him to assume with competence the high office with which the international Organization has just entrusted him. This is why we are convinced that under his enlightened presidency the work of the thirty-fifth session will proceed in an atmosphere of peace, dialogue and mutual understanding.
278.	His predecessor, Mr. Salim Ahmed Salim of the United Republic of Tanzania, deserves all our admiration and all our congratulations, having borne the weighty responsibility of skilfully guiding not only the work of our regular thirty-fourth session, but also that of the sixth and seventh emergency special sessions, devoted respectively to Afghanistan and to Palestine, and of the eleventh special session, devoted to economic problems. We would like, once again, to reiterate to him our abiding sentiments of admiration for himself, for his country, Tanzania, and for his President, Mwalimu Julius K. Nyerere.
279.	The year 1980 will have been a particularly eventful one for the Secretary-General, Mr. Kurt Waldheim. We have seen that his time has been divided among numerous activities, both at Headquarters and also on the responsible missions which in the performance of his duties he has had to accomplish in the four corners of the world in search of peace on earth and peace among peoples and nations.
280.	The Togolese delegation, on behalf of the Government and people of Togo and on behalf of the founding President of the Togolese People's Assembly, the President of the Togolese Republic, General of the Army Gnassingbe Eyadema, would like once more to express to Mr. Kurt Waldheim the full support and admiration which we owe him and to convey to him all our congratulations.
281.	This year once again our family has grown. The progress of mankind cannot be measured by the power of destructive bombs but by the freedom of men to live in peace on earth. Zimbabwe, by acceding to independence in a peaceful way, has proved that wars—all wars, whatever their nature—have never in a definitive fashion been able to settle any problems. It is by seeking peace and agreement that solutions can be found to the great problems of our era. In acceding to independence amid tolerance and a respect for the multiracial complexity of its people, Zimbabwe has given us proof that racism and apartheid have been finally rejected by history. For this reason we salute the entry of independent Zimbabwe as the one hundred and fifty-third State Member of our Organization.
282.	We salute the courage and determination of the people of Zimbabwe and the far-sightedness of its Prime Minister Robert Mugabe, and that of all the country's political leaders, who have been subtle and skilful enough to know that it is time to put an end to war by leading the people along the road to peace, concord and national construction. At the same time, we wish to congratulate Saint Vincent and the Grenadines on its admission as the one hundred and fifty-fourth State Member of our Organization.
283.	The year now drawing to a close will have been one of turmoil and anxiety. At one time it was felt that the latent conflicts could be reabsorbed so that outbreaks of war might be avoided. Unfortunately, the frenzied arms race continues, the peace initiatives undertaken in the Middle East are flagging and the situation in Kampuchea may well once again involve the destabilization of the countries of South-East Asia. Imprisoned and obsessed by their selfishness, the rich countries, despite their apparent opulence, are living in a closed circuit. Africa, too, has not been spared the clash of arms, while everywhere appeals for peace among peoples and nations go almost unheard amid the deafening clamour and the din of the weapons of war. This year, once more, the African continent will have been the most sorely tried.
284.	If, thanks to the universal jubilation which greeted peace in Zimbabwe, jubilation which sprang from the hearts of millions all over the world, the rebel regime of Ian Smith was finally driven out of history by a popular election, the situation in Namibia and in South Africa will continue to constitute a serious threat to world peace, with the wretched system of apartheid persisting in its insolent defiance of the whole of the international community.
285.	In fact, while the Namibian people under the leadership of its vanguard, SWAPO, tirelessly pursues its struggle to free itself from the colonial domination of the racist regime of South Africa, the Pretoria authorities continue to violate the most elementary human rights in that part of the continent. Arbitrary arrests, the creation of puppet groups, the use of mercenaries against independent neighbouring countries and repeated attacks against the territorial integrity of Angola and Zambia, in particular, continue.
286.	A recent commission of inquiry established by the OAU found that South Africa is using chemical weapons in its undeclared war in Namibia and the neighbouring countries, despite the fact that the use of such weapons has been unanimously condemned by the international community. Will peace-loving people continue for much longer to put up with this challenge by the racist Pretoria regime? It is the height of absurdity for States Members of our Organization—and some of the most important ones—to give material assistance to South Africa to survive and pursue its policy of extermination in Namibia and its policy of provocation against the neighbouring States. It is high time that our Organization brought about peace in Namibia, with scrupulous respect for the territorial integrity of that country, of which Walvis Bay is an integral part.
287.	It is high time that the international community ensured compliance by the States that continue to sell arms to South Africa and to offer South Africa the material, economic and financial possibilities of obtaining the most sophisticated weapons—which it subsequently uses against the independence of peoples—with the relevant United Nations decisions, particularly the decision regarding an embargo, because the failure of those Member States to comply with these decisions is used by the racist Pretoria regime in its permanent challenge to mankind.
288.	But peace on earth, peace among peoples and among men, means first and foremost the independence of peoples and their dignity, their survival in an atmosphere of security, their freedom and equality.
289.	So far as the people of South Africa itself are concerned, the year that is now coming to an end has been a nightmare, with the apartheid system—at bay—increasing its methods of harassment and refining its methods of repression. The strikes of schoolchildren have been drowned in blood; the workers' movements for the eradication of discriminatory practices have been savagely repressed, the slightest request for social justice and equality has given rise to arbitrary arrests and arrogant intimidation. The black majority in South Africa is demanding nothing less than an end to the unjustified system of apartheid in order to make it possible for everyone to enjoy equally the immense wealth of the country. The racist minority, constantly challenging the international community, rejects these elementary demands, represses the black majority and directs its vindictiveness against the neighbouring States, whose only crime is to welcome the many refugees obliged to flee the inhuman kingdom of apartheid.
290.	As we can see, this year—whether in Namibia or in South Africa—the apartheid system continues its insolent policy and seeks to create all sorts of difficulties for the front-line countries. That is why the Assembly of Heads of State and Government of the OAU rightly decided at its sixteenth ordinary session, held at Monrovia in July 1979, to establish the Committee on Assistance to Front-line States, composed of 19 members.  My country was chosen as Chairman of that Committee; we view that as a sign of the confidence that Africa as a whole places in us. The international community must contribute to the efforts made within the framework of that OAU initiative, to make it possible for the many countries that are victims of apartheid to give even the most elementary shelter to the refugees, to make available to them the food, medicine and clothing they need and to help the authorities in the receiving countries to strengthen their economies so that they can build the necessary social and health infrastructures. Thus, the OAU was well inspired when, at the thirty-fifth ordinary session of its Council of Ministers, held at Freetown from 18 to 28 June 1980, it made an appeal for contributions by States. That OAU appeal must be heeded, in order to demonstrate universal solidarity with the victims of apartheid.
291.	We should not be silent or hoard the actions that have been taken or that will be taken. On the contrary, people should be made aware of these actions so that they may provide a stimulus for international solidarity. That is why my country decided, in response to the OAU request, to pledge a voluntary contribution of $100,000 for the actions of solidarity to be undertaken in southern Africa. That is a token contribution—but it is a token that is well worth the candle
292.	On the African continent, the year now coming to a close has seen the dangerous persistence of certain conflict situations which at one time we believed had been overcome. I have in mind the situations in the Horn of Africa, in Chad and in Western Sahara.
293.	Even in the Comoros, despite the reassuring statements by France and the Government of the Comoros, there has been a delay in the reintegration of the Comorian island of Mayotte into the Comorian State. We continue to hope that the two Governments will speed up their negotiations in order that this important question may be settled once and for all.
294.	With regard to the Horn of Africa, the initiatives taken by the OAU to convene all the parties in order to try to find a peaceful solution are most welcome. The efforts made as a result of the meeting held at Lagos from 18 to 20 August should be followed up so that harmony and trust between the fraternal countries of Ethiopia and Somalia may be re-established.
295.	In Chad, the hopes engendered by the Lagos agreement of 21 August 1979 have been rapidly dashed; scarcely five months after the formation of the transition Government of national unity, the dialogue of mortar shells replaced that of the negotiating table.
296.	When we witness the tragedy in Chad, we realize that every sacrifice must be made to save a people on the point of dying. That is why independent Africa, in a final initiative, entrusted the President of the Togolese Republic with the task of carrying out, with his counterparts from Benin, Congo and Guinea, peace efforts to ensure the scrupulous application of the cease-fire, in the framework of the Lagos agreements—for only the implementation of those agreements will make it possible for buffer neutral African forces to be moved into place. Will the current initiatives, within the framework of action by the Sub-Committee, make it possible for us not to despair. The international community must, in any case, have confidence in the Sub-Committee set up by the OAU, in order to avoid a useless internationalization of the conflict in Chad, which can only lead to an aggravation of East-West tensions and thereby constitute a serious threat to peace on the African continent and throughout the world.
297.	In the Western Sahara, the obstinate refusal of one of the parties to recognize the obvious truth is at the origin of a war whose consequences the Sahraoui people have been alone in bearing. The wise conclusions of the OAU Ad Hoc Committee on Western Sahara, reaffirmed at the meeting held at Freetown, from 9 to 12 September, are the only basis for an equitable solution of this problem. Meanwhile, the Frente POLISARIO, the sole representative of the Sahraoui people, continues to receive wide international recognition, thus providing a lesson to the adherence of an all-or-nothing philosophy. My Government, prompted by a spirit of justice and the desire to seek peace on earth among peoples and nations, long ago recognized the Sahraoui Arab Democratic Republic and decided to establish diplomatic relations with it at the ambassadorial level. In that way, my Government demonstrates that when one is faced with blinding evidence, even hesitation can be interpreted as complicity.
298.	In the Middle East, the Camp David agreements have, during the past year, aroused hope in some and curiosity in others. Those agreements, born of the complexity of the Middle East problem, have particularly moved the Togolese Government and people, which have constantly manifested their passion for peace on earth, peace among peoples and nations. It is obvious that the peace process is not helped in any way by Israel's obstinacy in its occupation of the Arab territories, its obstinacy in transferring the capital of the Hebrew State to Jerusalem and imposing conditions incompatible with any honourable peace in the region.
299.	While the State of Israel quite properly claims its right to exist in the region and its right to independence in the framework of a specific territory, it must recognize that others, and particularly the Palestinians and their authentic representative, the PLO, are equally entitled to an independent and sovereign State in that part of the world.
300.	It is up to the international community to make Israel grasp these facts, so that it will accept tolerance as the rule of the game. The international community must help Israel to understand and accept this inviolable fact.
301.	My Government, faithful to the principle of justice and peace on earth, and constantly striving to bring about equitable peace among peoples and nations, would like to reaffirm—while recognizing Israel's right to exist—its constant support for the PLO, the sole authentic representative of the Palestinian people, as well as the inalienable right of the Palestinian people to independence and to a State whose territorial integrity must be guaranteed. At the same time, we call on the parties concerned to choose the path of dialogue, the path of agreement. For it is only negotiation that counts in the search for peace among peoples and nations. The thunder of arms, no matter how deafening, has never settled any problem.
302.	In Asia, the increased militarization of South Korea continues to be a serious obstacle to the peaceful reunification and independence of Korea and may well prove a serious threat to peace. That is why we should continue to support the declaration of 4 July 1972 on prohibiting all foreign military Ibices in South Korea and the efforts to transform the armistice agreement into a final peace agreement.
303.	In Kampuchea and Afghanistan the untimely interventions that have prevented the peoples of those countries from freely expressing their political choices are events that threaten to destabilize not only the countries concerned but also all the other countries in the sub region. Our Organization should reaffirm the immutable principle of non-intervention and non-interference in the internal affairs of each and every State.
304.	As we can see, 1980 has not been free from the political crises that shake the world. These political crises have been complicated by unparalleled economic crises. The increase in the price of petroleum has brought about an almost exponential increase in the price of the manufactured products which are part of the daily needs of the poorest people on earth. How can we speak of social peace when billions of deprived people are not able to have access to the goods produced by mankind? How can we speak of peace among peoples and nations when scarcely 300 million people control almost the entire wealth of the planet and, as in the jungle, impose their laws on practically 4 billion deprived and illiterate people? Today the most serious danger which threatens peace on earth is not demographic growth, but rather the unequal way in which the goods produced by mankind are distributed. As long as we fail to cheek malnutrition, illiteracy and other scourges, peace on earth and among peopled and nations will be a Utopian vision.
305.	While children are dying of hunger every day throughout the developing world, we have the impression that the major Powers are delighting in squandering the resources of humanity by further perfecting weapons of extermination by launching bombs in the sky and under the earth as if they were amusing themselves with fireworks displays. This is the height of human absurdity. While the major Powers spend time continuing their interminable conferences on disarmament, it is they alone that manufacture arms and hold the key to disarmament. The height of absurdity is that those major Powers are demanding the backing of the poor countries in their eternal disarmament and security conferences. The orchestra stalls are being organ-zed to amuse the gallery. But the poor countries have no munitions factories; those factories are to be found in the rich countries. Instead of disarming, the latter are organizing the theatre of continual disarmament and other conferences to make mankind believe that they wish to do something, and it is again the poor countries that are being duped. The poor countries are using their meagre resources to participate in those interminable conferences organized by the wealthy countries on disarmament and other matters—conferences in which we know that the dice have been loaded for a long time.
306.	We have the impression that the wealthy countries are revelling in their egoism and, from on high, are looking down on the vast majority of mankind wallowing in malnutrition, sickness and illiteracy. Since they cannot count on the wealthy, the poor are attempting some initial steps in solidarity.
307.	The second extraordinary session of the Assembly of Heads of State and Government of OAU—the first such session devoted to economic matters—was held in April 1980 at Lagos and the communal efforts undertaken by 16 States of West Africa—the Economic Community of West African States—are part of those initiatives and are events that deserve words of encouragement from the international community.
308.	This is the bleak reality of our time. This year again there is not much light to be discerned on the horizon; however we should not despair of life. To obtain peace it must be won, and that is something which demands patience and perseverance.
309.	Togo, for its part, under the leadership of its President. General Gnassingbe Eyadema, has decided to follow, on the road to the winning of this peace on earth, this peace among peoples and nations, an open policy which respects the immutable principles of the non-use of force, the peaceful settlement of disputes, the independence of States, non-interference in the internal affairs of other States and good neighbourliness, a policy based on a constant search for peace, active participation in events taking place on the African continent and the establishment of a new, fairer and more humanistic international economic order. In connection with respect for human rights and the need for an equitable distribution of goods, on 31 October 1979, President Eyadcnia, when signing what are known as the "LOME II" ACP-EEC agreements between the African, Caribbean and Pacific Countries and the European Economic Community, said:
"Indeed, at the end of the twentieth century, which has meant the rapid evolution of science and technology, more than hall the world's population is living with the spectre of hunger, sickness and death. This group of people is being denied its most elementary light, the right to live, although that right has been granted to animals which are afforded protection. Do human rights mean simply the right to die of hunger, ignorance and sickness? What does freedom mean when one can neither read nor write?
"No. It is high time that we replaced the theoretical notion of human rights—regarded as an option to do what is not prohibited, even if we are incapable of doing it—with a concrete right to the minimum means of living.
"To put it plainly, the peoples of the third world wish to have access on an equal footing to the wealth that nature has endowed the world with and to which they believe they are entitled. They wish to have access to the fruits of world development which they consider they have also been involved in.'
310.	This elementary right can be provided only in peace and concord. That is why safeguarding peace at all costs is a fundamental objective of my Government's policy. Only peace on earth and among peoples and nations can create conditions to make possible the harmonious economic development of nations. Thus, by its realism, Togo's foreign policy in all its aspects is made fully available to the service of peace for development, divorced from unconditional alliances and from any false neutralism. Those are the minimum conditions for establishing peace on earth, peace among peoples and peace among nations.
